Citation Nr: 0828709	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  07-23 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
January 1971 and from July 1975 to September 1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Los Angeles, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in February 2008.  The 
veteran testified at a hearing at the RO before a Member of 
the Board in May 2008.  

The issue of service connection for schizophrenia on a de 
novo basis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1998 decision, the Board denied entitlement 
to service connection for schizophrenia.  

2.  Evidence received subsequent to the January 1998 decision 
of the Board, when considered with evidence earlier of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

The additional evidence received subsequent to the January 
1998 decision of the Board is new and material and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In a VCAA letter dated in May 2006, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Furthermore, the VCAA 
letter provides sufficient notice as to what is needed in 
terms of new and material evidence so as to satisfy the 
notice provisions of Kent.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  In this 
case, the Board is granting the application to reopen the 
claim sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Service connection for schizophrenia was previously denied by 
the Board in a January 1998 decision.  Under such 
circumstances, the decision of the Board is final, with the 
exception that a  veteran may later reopen his claim if new 
and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7104.  Therefore, it must first be determined whether or not 
new and material evidence has been submitted such that the 
claim may now be reopened.  Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record prior to the Board's January 1998 decision 
included the service treatment records, which showed that the 
veteran had been seen in January 1971 for complaints of 
nervousness, VA treatment records showing that the veteran 
was diagnosed with paranoid schizophrenia in the early 
1990's, and the results of a VA compensation examination 
dated in August 1997.  That evaluation report initially 
indicated that the veteran's psychotic symptoms might have 
begun in the early 1970's, but after subsequent review of the 
veteran's entire claims folder the examiner rendered an 
opinion that the available information was too vague and 
limited to objectively date the onset of the veteran's 
psychotic symptoms.  As the result of this medical opinion, 
the claim was denied.  

In support of his application to reopen the claim for service 
connection for schizophrenia, statements from several VA 
physicians who indicate that they have treated the veteran 
for schizophrenia have been submitted.  These include one 
from the physician who rendered the opinion resulting from 
the August 1997 compensation examination that was used in 
part as a basis for the Board's prior denial.  In March 2008, 
that physician indicated that he had again reviewed the 
veteran's claims file and that it was "possible" that the 
symptoms that the veteran exhibited in January 1971 were part 
of the current psychiatric illness, schizophrenia.  An 
opinion dated in April 2008 indicates that it was likely that 
the psychiatric visit while in the Navy was related to the 
veteran's schizophrenia and an opinion, dated in June 2008 
showed that, after review of the medical records from the 
veteran's hospital visit in January 1971, this marked the 
beginning of the veteran's illness.  

For the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Board finds recently submitted medical opinions 
constitute new and material evidence such that the claim may 
be reopened, particularly when considered in connection with 
the testimony given by the veteran at his hearing before the 
undersigned in May 2008.  To this extent, the appeal is 
granted.  


ORDER

New and material evidence have been received, the application 
to reopen the claim for service connection for schizophrenia 
is granted.  




REMAND

Having reopened the veteran's claim for service connection 
for schizophrenia, the case must now be reviewed on a de novo 
basis.  As there are conflicting medical opinions of record, 
including conflicting opinions from the same physician, the 
Board believes that additional examination is necessary.  
Where there is a wide diversity of medical opinion, an 
additional examination should be performed.  Cousino v. 
Derwinski, 1 Vet. App. 536 (1991).  Under these circumstances 
the matter must be remanded for additional development.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
veteran to undergo a special psychiatric 
examination by a physician who has not 
previously examined the veteran.  The 
examiner should be requested to render an 
opinion whether it is at least as likely 
as not (probability 50 percent or greater) 
that symptoms noted in service are related 
to the veteran's currently diagnosed 
schizophrenia.  The claims folder should 
be made available for review in connection 
with this examination.  The examiner 
should provide complete rationale for all 
conclusions reached.

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


